 In the Matter of A. B.C.STEEL EQUIPMENTCo.,INC.andUNITEDWIRE & METAL WORKERS UNION,LOCAL 36, C. I.O.Case No. 2-R-5005.-Decided November 28, 1944Mr. David Garrison Berger,of New York City, for the Company.Frotter & Bagley,byMessrs. Julius E. BagleyandMilton Silver-man,of New York City, for the Union.Mr. Moe Rosen,of New York City, for the A. F. of L.Mr. Louis R. Mercado,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Wire & Metal Workers Union,Local 36, C. I. O., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of A. B. C. Steel Equipment Co., Inc., herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert A. Lovett, Trial Ex-aminer.Said hearing was held at New York City, on October 26,1944.The Company, and the Union appeared and participated.' Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :'Sheet Metal Workers International Association Local Union #137, A F of L, hereincalled the A F of L,presented a written motion to intervene,claiming an interest byvirtue of a contract with the Company covering its employees for a term of 1 year endingOctober 31, 1938, and renewed for another term ending October 31, 1939The A F of L,admitted that it had not dealt with the Company in any way since October 31,1939, andthat it had no membership among the Company's employees involved at this timeUnderthe circumstances,we believe that the Trial Examiner properly denied the motion tointervene59 N. L. R. B., No. 124.629 630DECISIONSOF NATIONAL LABORRELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a New York corporation with its principal office inNew York City, is engaged in the manufacture and installation ofbulkheads and interior equipment for ships.2 Its main plant is locatedin New York City,3 with a branch plant in Mobile, Alabama. TheCompany annually receives at its New York plant, raw materials, con-sisting chiefly of steel and lumber and valued in excess of $500,000,of which in excess of 75 percent is received from points outside theState of New York; it annually sells products, valued in excess of$1,000,000, of which 75 percent is delivered to points outside the Stateof New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDUnited Wire&Metal Workers Union, Local 36, C. I. 0., affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company denied the Union's request for recognition until ithad been certified by the Board.A statement of a Field Examiner,introduced into evidence at the hearing, indicates that the Union rep-resents a substantial number of employees in the unit hereinafterfound appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the Union agree that the appropriate unit shouldconsist'of all of the Company's production and maintenance employees,2The Company formerly was in the steel-shelving business,but since 1940 has confinedits operations exclusively to work on Government contracts.8 The New York plant,with which the present proceeding is concerned,employs approxi-mately 40 workers,including clerical and supervisory.4 The Field Examiner reported that the Union submitted 24 cards, 17 of which boreapparently genuine original signatures;that the names of 11 persons appearing on thecards were listed on the Company's pay roll of a recent date,which contained the namesof 30 employees in the appropriate unit; and that the cards were dated as follows :September,no year, 11;and August, no year, 6. At the hearing the Union submitted 4additional authorization cards ; a check against the same pay roll revealed that 1 of the4 bore the name of a person on said pay roll. The Union contended that the remaining3 cards were signed by persons employed by the Company after said pay roll was prepared. A. B. C. STEELEQUIPMENT Co., INC.631including packing, receiving and shipping employees, porters, andtool and die designer, but excluding the office and clerical employees,the shop superintendent, and all supervisory employees; they disagreewith respect to the status of several categories of employees. ' TheCompany would include, and the Union would exclude from the appro-priate unit, the assistant engineer and factory coordinators,5 purchas-ing agent and factory expeditors,° working foreman 7 and assistantworking foremen.$Assistant engineer and factory coordinators.The duties of theseemployees consist of making all drawings and blueprints required bythe production employees for layout work.They are experiencedworkers who have received some training in drafting and engineering.They do their drafting work in the general offices, have the samehours as the office employees and are paid on a salary basis. Theirduties require them to spend considerable time outside the Company'splant in connection with the designing of, and bidding for work on,vessels.The work of these employees is essentially technical andtheir interests are not in common with the production workers.Weshall, therefore, exclude them from the unit.Purchasing agent and factory expediter.The duties' of this em-ployee are to see that there is sufficient material on hand and to knowwhere available materials are located.He routes materials from thewarehouse into the factory and does some independent purchasing.He is paid on a salary basis, has his desk in the general office and hishours are the same as those of the office workers.His interests aremore akin to those of the office workers and we shall accordinglyexclude him from the unit.Working foreman.This employee is under the shop superintend-ent, receives his orders from him, and transmits them to the generalproduction employees.He is paid on an hourly basis and is the highestpaid hourly employee.He works the same hours as do the generalproduction workers and spends most of his time setting and checkingdies and gauges and making certain that the output of the machinesconforms to specifications.The Company insists that the plant issmall, that this employee has no authority to recommend changes inthe status of employees, and that he has never done so. The Unionhas offered no creditable evidence to the contrary.The supervisoryduties of this employee are not such as to warrant his exclusion fromthe unit, and we shall include him therein.There are-two employees in this classification.° There is one employee in this classification+There is one employee in this classification.°There are two employees in this classification.During the hearing the Union concededthat one of these employees could be included, but insisted that the other had supervisoryauthority. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDAssistant working foremen.The Union concedes that one of theseemployees,J. Coll, may be included within the unit.His duties areessentially the same as the working foreman,except that he is not incharge of"lay out."He receives orders from the shop superintendentand transmitsthem to theworkers;he is hourly paid.We shallinclude him within the unit.The other employee in this category,John Keller,is in charge ofthe packing and shipping.His duties require him to check finishedwork and to see that the crating is properly done;he personally cutsmaterials,builds crates,loads trucks and cars,and builds braces formaterials in cars.The Company insists that he does not have author-ity effectively to recommend changes in the status of employees; theUnion adduced no creditable evidence to the contrary.Under thecircumstances,we find that this employee does not come within ourusual supervisory definition,and weshall include him within the unit.We find that all the production and maintenance employees of theCompany's New York plant,including packing, receiving and ship-ping employees,porters,the tool and die designer,the working fore-man, and assistant working foremen,but excluding office and clericalemployees,assistant engineer and factory coordinators,purchasingagent and factory expediter,shop superintendent,and all or any othersupervisory employees with authority to hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINA'IION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes-of collective bargaining with A. B. C. SteelEquipment Co., Inc., an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of A. B. C. STEEL EQUIPMENT CO., INC.633this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll-period immediately preceding the date of this Direc-tion, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be 'represented by United Wire & MetalWorkers Union, Local 36, C. I. 0., for the purposes of collectivebargaining.